Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a national stage application of PCT/FR2018/051028, filed April 24, 2018, which claims benefit of foreign application FR1753616, filed April 26, 2017.  Claims 1-16 are pending in this application and examined on the merits herein.  Applicant’s preliminary amendment submitted October 7, 2019, is acknowledged wherein claims 1-16 are amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freake et al. (US patent 3843452, cited in PTO-1449)
Independent claim 1 claims an article of manufacture comprising both an absorbent material and a sheet of dehydrated hydrogel which can be rehydrated at temperatures between 5-40C.  Independent claims 15-16 claim a “kit to be assembled” comprising both the absorbent sheet and the dehydrated hydrogel.  These claims are interpreted as encompassing either the article of manufacture as discussed above or a combination of the two individual layers which are not presently in contact with one another but which could be placed in contact when used for the intended purpose of microbiological culture.
Freake discloses a composite test article for microbiological culture comprising a flat absorbent web such as paper overlaid with a microporous membrane. (column 1 lines 10-16) In a preferred embodiment a chemical or biological reagent is incorporated within the membrane or the web. (column 2 lines 32-35) The device can specifically be impregnated with culture medium. (column 3 lines 34-39 and 56-65, column 4 lines 1-3 and 49-57) A device as described therein would anticipate claims 1, 15, and 16. 
Regarding the limitation included in claims 1, 15, and 16 that the hydrogel can be rehydrated at a temperature between 5-40OC, because Freake does not specifically disclose what temperature the sample is added to the device at, it is reasonably concluded that the sample is added at room temperature, which falls within the claimed range, anticipating this limitation.

Claims 1-4, 6, 8, 10-13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyman et al. (US patent 6596532, cited in PTO-892)
Independent claim 1 claims an article of manufacture comprising both an absorbent material and a sheet of dehydrated hydrogel which can be rehydrated at temperatures between 5-40C.  Dependent claims 2, 3, and 6 specify that the dehydrated hydrogel is made from a hydrogen produced using a particular gelling agent.  Dependent claim 6 specifies that the gelling agent is xanthan gum in a specific amount, and dependent claim 8 specifies that it is starch in a specific amount.  Dependent claims 10-12 further specify that the compositions contain additional components such as polyethylene glycol or a divalent cation.  Independent claims 15-16 claim a “kit to be assembled” comprising both the absorbent sheet and the dehydrated hydrogel.  These claims are interpreted as encompassing either the article of manufacture as discussed above or a combination of the two individual layers which are not presently in contact with one another but which could be placed in contact when used for the intended purpose of microbiological culture.
Hyman discloses a gel matrix capable of absorbing fluid from a sample while retaining microorganisms at the surface for harvest and testing. (column 2 lines 41-48) The matrix can also contain a support layer comprising an indicator molecule attached to a support such as cellulose. (column 5 line 40 – column 6 line 11) The immobilization layer can be provided in the form of a dehydrated gel, so as to absorb liquid form the applied sample and immobilize microorganisms on its surface. (column 8 lines 1-10) The immobilization medium can also be provided as multiple layers, one of which immobilizes the microorganism while the other is an absorbent meant to draw liquid through the immobilization layer. (column 8 lines 25-34) Gelling agents used to form the gel can include guar (galactomannan) and xanthan gums, as well as starches, among many possible gelling agents, as well as polyethylene glycol as recited in claim 12. (column 8 lines 11-23) Culture media can also be added to the immobilization layer for providing nutrients for the growth of microorganisms, for example including divalent cations such as magnesium as recited in claims 11-12. (column 9 lines 10-29) Hyman further discloses that the immobilization layer can include a support layer that is a woven or non-woven fabric such as a filter membrane. (column 14 lines 5-22) In a specific example a mixture of xanthan and guar is used as the immobilization membrane with filter paper as the support. (column 15 line 20 – column 16 line 2) With respect to the numerical ranges recited in claims 4, 6, and 8, these ranges refer not to the actual density of gelling agent in the sheet of dehydrated polysaccharide but rather to the density of a theoretical hydrated material from which the immobilization layer is obtained by drying.  Therefore thee claims are seen to anticipate any material containing the claimed polysaccharide which could have been obtained by removing water from a solution containing the specified amount of water.
Regarding the limitation included in claims 1, 15, and 16 that the hydrogel can be rehydrated at a temperature between 5-40OC, because Hyman does not specifically disclose what temperature the sample is added to the device at, it is reasonably concluded that the sample is added at room temperature, which falls within the claimed range, anticipating this limitation.
Regarding claim 13, which requires that the dehydrated hydrogel contain a plasticized, column 12 lines 13-23 and 33-46 of Hyman describe the use of rigid gels that are modified with additional agents to reduce the associative bonds between the polymers and produce a dehydrated gel that is better able to absorb liquid and return to its original size.  These agents are reasonably considered to act as plasticizers according to the definition in claim 13, and to anticipate this claim.
For these reasons Hyman et al. anticipates the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 10-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hyman et al. (US patent 6596532, cited in PTO-892)
	The disclosure of Hyman is discussed above.  While Hyman is described as anticipating the claimed invention, even assuming for the sake of argument that Hyman does not specifically anticipate an article of manufacture as described above wherein the sensor layer or support layer incorporates a dehydrated culture medium, it would have been obvious to one of ordinary skill in the art at the time of the invention to make these articles having a dehydrated culture medium incorporated into these layers.  One of ordinary skill in the art would have seen the disclosure of Hyman as suggesting including a culture medium within the various layers of the article, and furthermore dehydrating the product prior to use.
	Furthermore if Hyman is interpreted as not specifically describing a hydrogel layer comprising a hydrogel and further comprising polyethylene glycol as recited in claim 10, it would have been obvious to one of ordinary skill in the art at the time of the invention to include both polyethylene glycol and one of the other gelling agents in the composition.  While claim 10 describes the polyethylene glycol as a reinforcing additive, this is merely a functional description of the material and is met by a composition comprising polyethylene glycol regardless of what the rational for including it is.
	For these reasons Hyman et al. renders the claimed invention obvious.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Freake et al. as applied to claims 1, 15, and 16 above, and further in view of Tremblay. (US pre-grant publication 2016/0066740, cited in PTO-892)
The disclosure of Freake et al. is discussed above.  Freake et al. does not specifically disclose the density of the absorbent web.
Tremblay discloses paper filters having a density of about 100 g/mm. (p. 1 paragraph 3)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use any existing prior art filter paper such as that described by Tremblay as the absorbent support described by Freake.  One of ordinary skill in the art would have seen the disclosure of Freake as suggesting using any existing filter paper having the property of absorbing liquid in this role in the disclosed article of manufacture.
	Therefore the invention taken as a whole is prima facie obvious.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hyman et al. as applied to claims 1-4, 6, 8, 10-12, 15, and 16 above, and further in view of Tremblay. (US pre-grant publication 2016/0066740, cited in PTO-892)
The disclosure of Hyman et al. is discussed above.  Hyman et al. does not specifically disclose the density of the absorbent web.
Tremblay discloses paper filters having a density of about 100 g/mm. (p. 1 paragraph 3)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use any existing prior art filter paper such as that described by Tremblay as the absorbent support described by Hyman.  One of ordinary skill in the art would have seen the disclosure of Hyman as suggesting using any existing filter paper having the property of absorbing liquid in this role in the disclosed article of manufacture.
	Therefore the invention taken as a whole is prima facie obvious.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hyman et al. as applied to claims 1-4, 6, 8, 10-12, 15, and 16 above, and further in view of Huang. (US pre-grant publication 2018/0289856, cited in PTO-892)
	The disclosure of Hyman et al. is discussed above.  Hyman does not specifically disclose an article of manufacture wherein the dehydrated gelling layer comprises gellan gum, either alone or in combination with another material.
	Huang discloses gellan gum polysaccharides. (p. 2 paragraph 11) These polysaccharides can be formed into a soft gel. (p. 2 paragraph 15)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use a gellan gum as described by Huang as the polysaccharide hydrogel in the article of manufacture described by Hyman.  One of ordinary skill in the art would have seen Hyman as suggesting the use of any prior art polysaccharide gum that could be formed into a hydrogel, in view of the generic teaching of using polysaccharide gums in this reference.  Regarding claim 9, one of ordinary skill in the art would have considered the amount of each of the gellan and starch components as being result-effective variables, and would therefore have found it to be obvious to determine the optimal amount of each component to include in the composition.
	Therefore the invention taken as a whole is prima facie obvious.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hyman et al. as applied to claims 1-4, 6, 8, 10-12, 15, and 16 above, and further in view of Franklin. (US patent 5869321, cited in PTO-892)
	The disclosure of Hyman et al. is discussed above.  Hyman does not specifically disclose an article of manufacture wherein the dehydrated gelling layer comprises xanthan gum and locust bean gum.
	Franklin discloses a thin film culture plate for detecting and enumerating bacterial comprising a mixture of gelling agents. (column 2 lines 6-18) In a preferred embodiment the gelling agent comprises xanthan gum, locust bean gum, and guar gum. (column 3 lines 21-27)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use a mixture of polysaccharide gums as described by Franklin as the polysaccharide hydrogel in the article of manufacture described by Hyman.  One of ordinary skill in the art would have seen Hyman as suggesting the use of any prior art polysaccharide gum that could be formed into a hydrogel, in view of the generic teaching of using polysaccharide gums in this reference.  Furthermore Franklin describes this mixture as being specifically useful in a similar application as gelling agents in a thin film culture medium plate.
	Therefore the invention taken as a whole is prima facie obvious.

Conclusion
	No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        4/22/2022